The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order denying petitioner’s motion to quash the petition and to restrain the commissioners of election of Westchester county from placing and printing the names of the individual respondents as candidates for the party positions of Republican county committeemen on the official ballots for the primary election to be held on September 17, 1935, reversed on the law, and motion granted, without costs, on authority of Matter of Dorsey v. Cohen (268 N. Y. 620), decided September 9,1935. Lazansky, P. J., Young, Tompkins and Johnston, JJ., concur.